J-S29001-21
J-S29002-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.A., A MINOR :          IN THE SUPERIOR COURT OF
                                      :               PENNSYLVANIA
    APPEAL OF: E.B.-W., MOTHER        :
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :          No. 996 EDA 2021

                  Appeal from the Orders Entered April 22, 2021
              In the Court of Common Pleas of Philadelphia County
               Family Division at No(s): CP-51-DP-0000891-2017



    IN THE INTEREST OF: M.A., A MINOR :          IN THE SUPERIOR COURT OF
                                      :               PENNSYLVANIA
    APPEAL OF: N.A., FATHER           :
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :
                                                 No. 997 EDA 2021

                  Appeal from the Orders Entered April 22, 2021
              In the Court of Common Pleas of Philadelphia County
               Family Division at No(s): CP-51-DP-0000891-2017



BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                   FILED NOVEMBER 23, 2021

        Appellant E.B.-W., M.A.’s mother (Mother), appeals from the orders

entered April 22, 2021, in Philadelphia Court of Common Pleas adjudicating
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S29001-21
J-S29002-21


M.A. (“the child”) dependent and removing the child from Mother’s home,

placing the child with a relative, and permitting weekly supervised visitation

for Mother and for N.A. (“Father”). Father has also appealed the orders, raising

the same argument pressed by Mother. We consolidate these appeals sua

sponte and affirm.1

       Mother brings the following claim for our review:

       Did the [trial court] err in removing the child from [Mother’s] care
       where the Department of Human Services [(DHS)] failed to prove
       by clear and convincing evidence that there was a clear necessity
       to remove the child from [Mother’s] care, and where there was
       not clear and convincing evidence that [the] child was without
       proper parental care by [Mother] at the time of trial[?]

Mother’s Brief at 4. We note that while she purports to raise only one issue,

the argument section of Mother’s brief is split into two sections: one

challenging the finding of dependency, and one challenging the finding that

removal was clearly necessary. Father poses the following questions:

       1. Was there insufficient evidence to adjudicate the child to be
       [dependent] pursuant to 42 Pa.C.S. § 6302?

       2. Was there insufficient evidence for the lower court to remove
       the child from [Mother’s and Father’s] homes pursuant to 42
       Pa.C.S. § 6351(a)(2)?

Father’s Brief at 9. As both Mother and Father have raised identical issues, we

will address them in concert. See Interest of A.D.-G., ___ A.3d ___, 2021


____________________________________________


1The trial court submitted a statement per Pa.R.A.P. 1925(a), referring this
Court to portions of the notes of testimony in which its reasoning is provided.
See Trial Court’s Notice of Compliance with Rule of Appellate Procedure
1925(a), June 17, 2021, at 1-2.

                                           -2-
J-S29001-21
J-S29002-21


WL 397441 (Pa. Super. 2021) (holding that “courts make dependency findings

as to individual children, not individual parents”).

       The standard of review in dependency cases requires an appellate
       court to accept the findings of fact and credibility determinations
       of the trial court if they are supported by the record, but does not
       require the appellate court to accept the lower court's inferences
       or conclusions of law. Accordingly, we review for an abuse of
       discretion.

Interest of A.C., 237 A.3d 553, 557 (Pa. Super. 2020) (citation omitted).

“[A] decision may be reversed for an abuse of discretion only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012) (citation omitted).

       The hearing concerned two minor children,2 of whom the child whose

dependency is at issue in the present appeal is the elder, a four-year-old as

of the date of the hearing. See N.T., April 22, 2021 (N.T.), at 1. The trial court

was familiar with the family, as it had been dealing with this family for at least

two years. See id. at 41-42. The trial court expressed particular concern about

two facts established at the hearing: first, Mother had taken the child to the

hospital because the child had said something that raised suspicion that

Mother’s partner at the time may have sexually abused the child, and Mother

took the child to the hospital but then left before the child could be examined

and when asked was less than forthcoming about what had happened. See

id. at 89-91.3 Second, marijuana kept in a candy wrapper was found next to
____________________________________________


2 The other minor child is not a subject of this appeal.
3 The child was found to have a urinary tract infection and was treated for that
infection after being removed from her parents’ care and control. N.T. at 70.

                                           -3-
J-S29001-21
J-S29002-21


the child’s bed. See id. Father gave inconsistent testimony about his line of

work and work schedule, and at the time of the hearing had an outstanding

criminal matter wherein a bench warrant had recently issued. See id. at 91-

92. Mother elected not to testify. See id. at 78.

      DHS testimony describes the family as “very uncooperative” and

“threatening” and reports that DHS workers brought police with them when

an encounter with the family was anticipated because Father assaulted a DHS

worker at one point. N.T., 4/22/21, at 56. The child has been placed with a

relative, who received threatening text messages from Mother and Father,

including a shooting threat. See id. at 9-10. Both parents have missed

scheduled visits with the child, and both are minimally compliant and have

made only minimal progress toward reunification. See id. at 18-20. The child

reported that “mother and father fight a lot . . . she said they hollered,

screamed, and hit each other.” Id. at 70. Because her parents failed to keep

the child current with routine medical care and needs, those appointments

were able to occur only after DHS intervention and the child’s removal from

Mother’s home. See id. at 60, 65, 91.

      Under the Juvenile Act, a dependent child is one “who[] is without proper

parental care or control, subsistence, education as required by law, or other

care or control necessary for his physical, mental, or emotional health, or

morals.” 42 Pa.C.S.A. § 6302(1). Proper parental care has been defined by

this Court as “care which (1) is geared to the particularized needs of the child




                                     -4-
J-S29001-21
J-S29002-21


and (2) at a minimum, is likely to prevent serious injury to the child.” In the

Matter of C.R.S., 696 A.2d 840, 845 (Pa. Super. 1997).

       Even after a child has been declared dependent, removal from the home

is not a foregone conclusion. The Juvenile Act requires a court to make certain

findings before it may remove a dependent child from their home. See 42

Pa.C.S.A. § 6351(b). Here, the court found that removal was justified pursuant

to § 6351(b)(1) and (2), finding that leaving the child in Mother’s home would

be detrimental to the health and safety of the child and that DHS had made

reasonable efforts to prevent removal of the child from Mother’s home.

       Both appellants attack the sufficiency of evidence supporting the trial

court’s dependency adjudication and removal of the child from Mother’s home,

arguing that lesser measures would ameliorate the child’s home situation and

therefore removal was too radical a measure. See Father’s Brief at 16-18;4

Mother’s Brief at 26-29. First, we conclude that all the trial court’s findings are

supported by competent evidence, and these findings provide an adequate

legal basis for the finding of dependency. The evidence of domestic conflict,

Mother’s drug use, and concerns over child’s medical care combine to provide

a sufficient basis for the court to find that child lacks sufficient parental care

in Mother’s home.

____________________________________________


4 We note that Father did not object to the finding due to his own housing
situation. See N.T., 4/22/21, at 83. As such, Father has waived this argument
on appeal. See Pa.R.A.P. 302. Nevertheless, as we address Mother’s identical
challenge, we conclude that even if Father had preserved this argument, it
would merit no relief.

                                           -5-
J-S29001-21
J-S29002-21


       While both Mother and Father highlight ambiguities in the evidence

presented, these ambiguities are caused by the parents’ lack of cooperation

with DHS. We will not reward parents’ failure to cooperate and failure to take

necessary steps to assuage the court’s reasonable concerns regarding the

child’s safety.

       Turning to whether removal was necessary, we once again conclude the

trial court’s findings are supported by competent evidence. Further, these

findings are sufficient to support the conclusion that removal was necessary.

The concerns about drugs being in plain view in the child’s room, combined

with the concerns over the child’s medical care, are sufficient to justify the

court’s conclusion that leaving the child in Mother’s home would be

detrimental to the child’s health and safety.

       Further, because Father seemingly threatens or assaults any “outsider”

who attempts to intervene on the child’s behalf, and because DHS had to hire

a private investigator to find the child due to her parents’ efforts to hide her

from DHS’ supervision and care, we cannot fault the trial court for concluding

that the child’s parents would continue to resist lesser interventions and the

risk was too great that the child would simply disappear again, should

ameliorative efforts continue.5

____________________________________________


5 See N.T. at 42, 5-56, 63 (Mother’s repeated refusal to divulge     the child’s
location); 56 (Father assaulted DHS worker while Mother fled with    child); 75-
76 (Father again assaults DHS worker while Mother absconds           with child
again); 48 (DHS finally locates family with assistance from           a private
investigator).

                                           -6-
J-S29001-21
J-S29002-21


        Mother and Father have resisted DHS efforts to ameliorate the troubling

and difficult circumstances of the child’s home life, seemingly going to great

lengths to avoid any interference with aspects of their lives that are

detrimental to or incompatible with the child’s needs. Plainly, exposing the

child to chronic drug use, domestic violence, and medical neglect is not

consistent with her welfare, safety, and health. As the evidence presented

sufficiently supports the trial court’s reasoning, we find no abuse of discretion

here.

        Cases consolidated sua sponte. Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2021




                                      -7-